Title: To James Madison from John Graham, 11 September 1809
From: Graham, John
To: Madison, James


Dear Sir
Dept. of State 11th Sepr 1809.
I was very much surprised this Morning when Mr Smith told me you had not received Genl. Turreau’s Letters—relating to a Vessel which is building at Baltimore, as he says “for the revolted Blacks of St Domingo”—for I was fully persuaded that I put them under Cover to you with the Laws of the last Session which you wrote for. I yet hope that this will turn out to be the case, for I cannot find them in the office and I have thought that possibly you might not have looked into that Cover when you wrote to Mr Smith. With perfect Respect & attachment I have the Honor to be, Sir, Your Most Obt Sert.
John Graham
